Citation Nr: 0302452	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-07 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date prior to 
December 19, 1988 for the payment of special monthly 
compensation benefits at the (r)(2) rate.  

(The issues of entitlement to service connection for gout and 
for hypertension will be the subject of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	Alvin Durboraw


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The notice 
of disagreement as to the issue of entitlement to service 
connection for hypertension was received in September 1999 
and the notice of disagreement as to the earlier effective 
date issue was received in January 2001.  A statement of the 
case was issued in July 2001, and a substantive appeal was 
received in August 2001.  Pursuant to his request, the 
veteran was afforded a Board hearing in June 2002.

For reasons which will become apparent, the Board is 
undertaking additional development of the issues of 
entitlement to service connection for gout and for 
hypertension pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.  

Finally, the Board notes that during the June 2002 Board 
hearing, the veteran's representative raised the issue of 
entitlement to service connection for a liver disability, 
claimed as secondary to service-connected disabilities.  
Additionally, in a March 2000 statement, the veteran's 
representative at the time raised the issue of clear and 
unmistakable error in a December 5, 1978 rating action.  
These matters have not been addressed by the RO and are 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a February 1997 decision, the Board denied entitlement 
to an effective date prior to December 19, 1988 for the 
payment of special monthly compensation benefits at the 
(r)(2) rate.  

2.  Evidence received since the Board's February 1997 
decision in connection with the claim of entitlement to an 
earlier effective date for the payment of special monthly 
compensation benefits at the (r)(2) rate is not, either by 
itself or in connection with evidence already of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1997 Board decision denying entitlement to 
an effective date prior to December 19, 1988 for the payment 
of special monthly compensation benefits at the (r)(2) rate 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).

2.  Evidence received since the February 1997 Board decision 
is not new and material and the veteran's claim of 
entitlement to an effective date prior to December 19, 1988 
for the payment of special monthly compensation benefits at 
the (r)(2) rate is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)(2002)).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation as it regards the effective 
date issue.  No additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Moreover, in a July 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening a claim based upon new and material evidence.  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the veteran was afforded a hearing before a 
Member of the Board in June 2002.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board also observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f). 

Analysis

The veteran is seeking entitlement to an effective date prior 
to December 19, 1988, for the payment of special monthly 
compensation benefits at the (r)(2) rate.  A review of the 
record reflects that in a February 1997 decision, the Board 
denied entitlement to an effective date prior to December 19, 
1988, for an increased rate of special monthly compensation 
benefits.  The Board found that the veteran's claim had been 
received on December 19, 1989, and that, pursuant to 
liberalizing legislation, a proper effective date of December 
19, 1988, had been assigned.  Motions for reconsideration 
were denied in July 1997 and November 1997.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes here that the provisions 
of 38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation therefore does not 
impact the present case.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence received since the Board's February 1997 decision 
consists of VA treatment records dated from 1971 to 2000, 
numerous written statements from the veteran, the veteran's 
June 2002 Board hearing testimony, and VA mental and 
audiological examination reports.  

The VA treatment records dated from 1971 to 2000 and the VA 
mental and audiological examination reports are new in part 
and duplicative in part as some of the treatment records were 
of record at the time of the February 1997 Board decision.  
However, none of the records bear directly and substantially 
upon the specific matter under consideration, which is 
entitlement to an earlier effective date for the payment of 
special monthly compensation benefits at the (r)(2) rate.  
These records demonstrate treatment for the veteran's 
service-connected disabilities as well as gout, hypertension, 
and other disabilities.  Unfortunately for the veteran, these 
records provide no bases upon which to assign an effective 
date prior to December 19, 1988, for the payment of special 
monthly compensation benefits at the (r)(2) rate.  These 
treatment records do not demonstrate that the veteran's claim 
of entitlement to increased special monthly compensation 
rates was received prior to December 19, 1989.  Thus, because 
these treatment records provide no bases upon which to assign 
an earlier effective date for the payment of special monthly 
compensation benefits at the (r)(2) rate, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).

The numerous written statements received from the veteran and 
the veteran's hearing testimony presented in June 2002 are 
new in that they were not previously of record.  However, 
they are essentially duplicative of previous statements and 
testimony presented by the veteran.  They reiterate 
contentions already considered by the Board in its February 
1997 decision.  This evidence provides no new information or 
argument as to the veteran's entitlement to an effective date 
prior to December 19, 1988 for the payment of special monthly 
compensation benefits at the (r)(2) rate.  Accordingly, this 
evidence is not new and material.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to an effective date prior to 
December 19, 1988 for the payment of special monthly 
compensation benefits at the (r)(2) rate.  To this extent, 
the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

